[Cite as State ex rel. v. McClelland, 2014-Ohio-217.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA



                               JOURNAL ENTRY AND OPINION
                                       No. 100429



                             STATE OF OHIO, EX REL.
                               BASIR A. ALSABUR
                                                                 RELATOR

                                                        vs.

                     JUDGE ROBERT C. McCLELLAND
                                                                 RESPONDENT




                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Procedendo
                                            Motion No. 469077
                                            Order No. 470855


        RELEASE DATE: January 17, 2014
FOR RELATOR

Basir A. Alsabur, pro se
#A-255556
Richland Correctional Institution
P.O. Box 8107
1001 Olivesburg Road
Mansfield, Ohio 44901


ATTORNEYS FOR RESPONDENT

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: James E. Moss
Assistant Prosecuting Attorney
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
SEAN C. GALLAGHER, P.J.:

       {¶1}    On September 19, 2013, the relator, Basir Alsabur, commenced this

procedendo action against the respondent, Judge Joseph Russo, to compel the judge to

rule on his motion for void judgment, which he filed on January 24, 2011, in the

underlying case, State v. Coats, Cuyahoga C.P. No. CR-215362.1 On October 15, 2013,

the respondent moved for summary judgment on the grounds of mootness. Attached to

the dispositive motion was a certified copy of a journal entry, file-stamped October 4,

2013, in the underlying case, denying the subject motion. This journal entry establishes

that the judge has proceeded to judgment and that this procedendo action is moot.

Alsabur never filed a response to the motion for summary judgment.

       {¶2} Additionally, the relator failed to support his complaint with an affidavit

“specifying the details of the claim” as required by Loc.App.R. 45(B)(1)(a).          This is

sufficient reason to deny the writ.   State ex rel. Leon v. Cuyahoga Cty. Court of Common

Pleas, 123 Ohio St.3d 124, 2009-Ohio-4688, 914 N.E.2d 402.

       {¶3} Accordingly, the court grants the respondent’s motion for summary judgment

and denies the application for a writ of procedendo. Costs assessed against relator. The

clerk is directed to serve upon the parties notice of this judgment and its date of entry

upon the journal. Civ.R. 58(B).

       {¶4} Writ denied.


         The relator was tried under the name Leroy Coats. He now calls himself Basir Alsabur.
       1


Additionally, Judge Robert C. McClelland is now assigned to the underlying case. Pursuant to
Civ.R. 21 and 25(D)(1), this court substitutes Judge McClelland as the respondent.
SEAN C. GALLAGHER, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
MARY EILEEN KILBANE, J., CONCUR